In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00062-CR


                              KATHY REYNA, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 364th District Court
                                    Lubbock County, Texas
           Trial Court No. 2016-411,137, Honorable William R. Eichman II, Presiding


                                    February 22, 2019

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Despite her plea of not guilty, appellant Kathy Reyna was convicted by a jury of

the offense of possession of methamphetamine with intent to deliver in an amount more

than four grams but less than 200 grams1 and sentenced by the trial court to eight years




      1   TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (West 2018).
of imprisonment.2    Through one appellate issue, appellant challenges the State’s

evidence linking her to possession of the methamphetamine. We will affirm.


                                      Background


      At trial, the State presented the testimony of several police officers, including a

member of the Lubbock SWAT team. He testified he was part of a narcotics investigation

involving appellant. He told the jury appellant was detained after a “no-knock” search

warrant targeting appellant was executed at her apartment. The SWAT department used

a battering ram to enter the residence. It took some time, so SWAT members broke the

windows near the door so they could see inside the apartment.


      The sergeant leading the investigation testified that when police entered the

apartment, they found four people, including appellant. Appellant and one other person

were detained in one bedroom while appellant’s adult son and another male were found

in another bedroom. Police found a small black zippered bag containing several baggies

of methamphetamine, later found to weigh 16.98 grams, in the closet of appellant’s room.

Police also found baggies of methamphetamine in the nightstand of the room.

Photographs of those drugs were introduced into evidence. Police found a notebook

containing a ledger for drug transactions in appellant’s purse, along with several utility

bills with appellant’s name and address on them.




      2  TEX. PENAL CODE ANN. § 12.32 (West 2018) (A first-degree felony is punishable
by imprisonment for life or for any term of not more than 99 years or less than 5 years
and a fine not to exceed $10,000).

                                            2
       Police also found marijuana and a digital scale in the apartment. Some $800 in

cash was found on appellant’s person. While police searched the residence, appellant

told an officer “no one else in the apartment had anything to do with this.”


                                         Analysis


       Appellant argues the State’s evidence failed to connect her with the

methamphetamine found in her apartment. She contends the evidence is insufficient

because: (1) no fingerprints were taken; (2) police did not investigate the three people

found in the apartment with her; (3) appellant did not have exclusive access to the

methamphetamine found in her closet; (4) no drugs were found on appellant’s person;

and (5) there was time between SWAT’s arrival and entry to the apartment during which

evidence could have been moved.


       We review the sufficiency of the evidence under the standard set forth in Jackson

v. Virginia. 443 U.S. 307, 319 (1979); Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.

Crim. App. 2010) (plurality op.). Under that standard, a reviewing court must consider all

the evidence in the light most favorable to the verdict and determine whether a rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim. App. 2011) (citations omitted).


       The jury is the sole judge of the weight and credibility of the evidence and we

presume the factfinder resolved any conflicting inferences in favor of the verdict and defer

to that resolution. Dobbs v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014) (citation

omitted). We determine whether, based on the evidence and reasonable inferences

drawn therefrom, a rational juror could have found the essential elements of the crime


                                             3
beyond a reasonable doubt. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010)

(citations omitted).


       A person commits the offense of possession of a controlled substance with intent

to deliver if she possessed a controlled substance, with the intent to deliver the controlled

substance to another, and knew that the substance in her possession was a controlled

substance. TEX. HEALTH & SAFETY CODE ANN. § 481.112(a); Nhem v. State, 129 S.W.3d
696, 699 (Tex. App.—Houston [1st Dist.] 2004, no pet.). Possession is defined as the

“actual care, custody, control, or management” of the substance. TEX. PENAL CODE ANN.

§ 1.07(a)(39) (West 2018); Lipscomb v. State, 526 S.W.3d 646, 652 (Tex. App.—Houston

[1st Dist.] 2017, pet. ref’d). In a prosecution for possession of a controlled substance, the

State must prove beyond a reasonable doubt that (1) the defendant exercised control,

management, or care over the substance and (2) the defendant knew the substance

possessed was contraband. Lipscomb, 526 S.W.3d at 652 (citing Evans v. State, 202
S.W.3d 158, 161 (Tex. Crim. App. 2006); Poindexter v. State, 153 S.W.3d 402, 405 (Tex.

Crim. App. 2005)). See also Mixon v. State, 481 S.W.3d 318, 323 (Tex. App.—Amarillo

2015, pet. ref’d) (citation omitted).


       When a defendant is not in exclusive control of the place in which contraband is

found, the State is required to establish possession through other facts and

circumstances. Mixon, 481 S.W.3d at 323. Courts consider factors such as: (1) the

defendant’s presence when a search is conducted; (2) whether the contraband was in

plain view; (3) the defendant’s proximity to and the accessibility of the narcotic; (4)

whether the defendant was under the influence of narcotics when arrested; (5) whether

the defendant possessed other contraband or narcotics when arrested; (6) whether the

                                             4
defendant made incriminating statements when arrested; (7) whether the defendant

attempted to flee; (8) whether the defendant made furtive gestures; (9) whether there was

an odor of contraband; (10) whether other contraband or drug paraphernalia were

present; (11) whether the defendant owned or had the right to possess the place where

the drugs were found; (12) whether the place where the drugs were found was enclosed;

(13) whether the defendant was found with a large amount of cash; and (14) whether the

conduct of the defendant indicated a consciousness of guilt. Mixon, 481 S.W.3d at 323-

24 (citations omitted); Lipscomb, 526 S.W.3d at 652 (citing Evans, 202 S.W.3d at 161;

Poindexter, 153 S.W.3d at 409 n. 24). The number of links is not dispositive; rather, we

consider the “logical force of all of the evidence, direct and circumstantial.” Mixon, 481
S.W.3d at 324 (citation omitted). The links analysis is designed to protect an innocent

bystander from conviction based solely on her “fortuitous proximity to someone else’s

drugs.” Poindexter, 153 S.W.3d at 406. And, contrary to appellant’s assertion, the

absence of fingerprint evidence is not dispositive. See, e.g., Pena v. State, 441 S.W.3d
635, 641-42 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d).


      The State argues it presented evidence of many significant links between appellant

and the methamphetamine found in the closet. Viewing the evidence in the light most

favorable to the jury’s verdict, we conclude it was sufficient to demonstrate appellant’s

knowing possession of the methamphetamine.


      The sergeant testified appellant was named in the search warrant and was the

target of that warrant. Appellant was the person named on the apartment lease and she

was present at the time police entered. See Lipscomb, 526 S.W.3d at 653 (citation

omitted) (link between defendant and contraband may include the defendant’s presence

                                            5
at the time the search is conducted). Her purse, found on the nightstand in the same

bedroom in which she was found, contained identification and utility bills bearing her

name and the address of the apartment. Appellant admitted it was her apartment. Id. at

652-53 (link may include whether defendant owned or had the right to possess place

where contraband was found).


      Appellant’s purse also contained a drug “ledger.” The sergeant testified that the

“ledger” was a notebook that contained names of people who owed appellant money for

drugs. He explained that it is common for police “to find these on the scenes of people

that are selling narcotics.” He also testified he recognized some of the names in the

ledger and that those people were also in the narcotics business.


      Police found what they suspected was marijuana and a digital scale in the bedroom

where appellant was found and found $800 on appellant’s person. The sergeant told the

jury officers often see scales with people who are dealing narcotics because the dealers

will have a “bulk bag” of the drug and use the scale to weigh and divide it into smaller

packages for distribution. Lipscomb, 526 S.W.3d at 652-53 (link may include whether

other narcotics or drug paraphernalia are present). The sergeant agreed it was common

for police to find large amounts of cash on the person of a narcotics dealer. Evans, 202
S.W.3d at 162 n.12; Reyes v. State, No. 07-05-0296-CR, 2006 Tex. App. LEXIS 1595, at

*8 (Tex. App.—Amarillo Feb. 28, 2005, no pet.) (mem. op., not designated for publication)

(cash as link between defendant and contraband).


      The methamphetamine was found in a black zippered bag inside the closet of the

room in which appellant was found. Lipscomb, 526 S.W.3d at 652 (citations omitted) (link



                                           6
may be established when contraband is hidden in a place tied to the defendant). The

sergeant agreed he was confident that the room in which the methamphetamine was

found was appellant’s room.


      The State supported the testimony with photographs taken of appellant’s

apartment and the evidence seized during the search.


      An officer also testified appellant told him “no one else in the apartment had

anything to do with this.” While appellant argues on appeal that there was no evidence

presented indicating what appellant meant by “this,” the police officer testified he

interpreted appellant’s statement to refer to the methamphetamine and to indicate the

other people in the apartment were not involved. Lipscomb, 526 S.W.3d at 653 (link

between a defendant and contraband may be shown by a defendant’s incriminating

statements).


      The State also presented a jail phone call recording relating a conversation

appellant had with her son. In that call, appellant told her son to delete the contents of

her phone. The sergeant testified he found a cell phone in appellant’s possession at the

time the team executed the search warrant. While appellant argues there are other

reasons for her requests, such attempts to conceal incriminating evidence also can be

considered as indications of consciousness of guilt. Guevara v. State, 152 S.W.3d 45,

50 (Tex. Crim. App. 2004) (citation omitted).


      Notwithstanding the evidence indicating appellant’s knowing possession of the

methamphetamine, appellant contends the substance could have been placed there by

any of the other three people in the apartment at the time of the search or by her husband


                                            7
who also had access to the apartment.3 Although the State’s burden was to prove

defendant’s guilt beyond a reasonable doubt, its burden did not “require it to disprove

every conceivable alternative” to her guilt. Tate v. State, 500 S.W.3d 410, 414 (Tex. Crim.

App. 2016). Considering the evidence before it, we find a rational jury could have

concluded appellant exercised control or care over the methamphetamine and knew the

substance was contraband. Said another way, the jury’s conclusion of her knowing

possession was not merely speculation, but was a reasonable inference based on the

evidence. See id. (citing Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007).

Any conflicts in the evidence were for the jury to resolve. Wise v. State, 364 S.W.3d 900,

903 (Tex. Crim. App. 2012).


        Finding the evidence was sufficient to support her conviction, we resolve

appellant’s issue against her.


                                              Conclusion


        Having overruled appellant’s sole issue on appeal, we affirm the judgment of the

trial court.


                                                           James T. Campbell
                                                              Justice


Do not publish.




        3   Appellant chose not to testify.

                                                  8